                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL KAWALIG,                       :
                                       :
     Plaintiff                             CIVIL ACTION NO. 3:19-0188
                                       :
           v.
                                       :         (MANNION, D.J.)
PITTSTON POLICE DEPT., et al.,
                                       :
     Defendants
                                 ORDER
     In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
     (1)   The report and recommendation of Judge Carlson, (Doc.
           7), is ADOPTED IN ITS ENTIRETY.
     (2)   The plaintiff’s complaint, (Doc. 1), is DISMISSED
           WITHOUT PREJUDICE.
     (3)   The plaintiff is granted leave to file an amended complaint
           on or before March 22, 2019. Failure to so file will result in
           conversion of the dismissal without prejudice to a dismissal
           with prejudice.
     (4)   The failure of the plaintiff to file an amended complaint will
           result in a dismissal of this case.
          (5)        This case is RECOMMITTED to Judge Carlson for further
                     proceedings.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge
Date: March 5, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2019 MEMORANDA\19-0188-01-ORDER.wpd




                                                                   2
